oo RR

 

Case 4:20-cv-01731 Document 1° Filed on 05/18/20 in TXSD Page 1 of 6

_ AISONER’S CIVIL RIGHTS COMPLAINT (Rev, 05/2015) United Stat
Southern Distress
ot oF T
IN THE UNITED STATES DISTRICT COURT FiLeEp 3s

Hsvetary — DIVISION
TRinceNsreen N9G29 6

Plaintiff's Name and [ID Number

Estelle Ut

Place of Confinement

FOR THE Southenn — DISTRICT OF TEXAS MAY 2 8 2979

David y, Bradley, Clerk of Court

CASE NO.
(Clerk will assign the number)

 

bebheou Pichand sain

Defendant’s Name and Address

Eetalle Uri} 244 FM aac Oo

Defendant's Name and Address

Rune veh T1320

Defendant’s Name and Address
(DO NOT USE “ET ALL)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1, To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the compiaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are ail related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy io the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred, If you are confined in the Texas Department of Criminal
Justice. Correctional Institutions Division (TDCJ-CID). the list labeled as “WENUE LIST™ is posted in your unit
law library. [visa list of the Texas prison units indicating the appropriate district court, the division and an address
lst of the divisional clerks.
«

FILING FEE? SSD PN FORME PAU PERTES ie) Filed on 05/18/20 in TXSD Page 2 of 6

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

4.

in forma pauperis. In this event you must complete the application to proceed in Jorma pauperis, setting forth
information to establish your inability 10 prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. [f you are an inmate in TDCJ-C1D, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an

appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 US.C.

'§ 1915. Thus, the court is required to assess and. when funds exist, collect. the entire filing fee or an initial partial

filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,

assess and collect the entire filing fee or an initial partial filing tee, then monthly installments from your inmate trust

account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
if to the court.

CHANGE OF ADDRESS

[tis your responsibility to inform the court ofany change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), FederaJ Rules of Civil Procedure. .

J. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment? vy "ES NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: \\ - 2 ¥ a BO -

2. Parties to previous lawsuit:

Plaintifi(s » Noth anel Q varrerman

Defendant(s). ase No/Stule Cunsen\V. Qyarteoman 4b -cy-2.93-¥ doe 39.
Court: (If federal, name the district; if state, name the county.) Saythren = Houston. a
4. Cause number: Ae a

Name of judge to whom case was assigned: N/A __

6. Disposition: (Was the case dismissed, appealed, still pending \diemiseed P

Mod

Cay

7. Approximate date of disposition:

Rev. 05/18

bd

Vperuneienamncset ak Say rn te nara nen el een ee AE mama rnin
IV.

Case 4:20-cv- Gist Docu ment e /20in TXSD Page 3 3 of 6 6
PLAC PGE PRESENT CONFINEM EN EG cf bo Pe ge ee

EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure?

__YES J NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A, Nameand address of plaintiff: a _

 

 

B. Fullname of each defendant. his official position, his place ofemployment. and his full mailing address.

Defendant #1:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s} or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. 04/15

Nad
rf

Vv.

VI.

VI.

Vii.

"ase Ap OGvat 73a Document 1’ Filed:‘on 05/18/20 in TXSD Page 4 of 6

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen.
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite anv cases or statutes. If you intend to allege anumber of related claims. number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

cin ages dictorn. a ns, people ore being, hig see erie a.

te pesurc, Hears pela developed. 1
ajor depressor), bladder =srapatbrcthing peer
see Me e Sve been here ure on heresa.

“I nfesue Nome
PST hove nore S Sehenie otal lus member Bince-thisultsle- Hing

. SRarted (Poandenns e) 1¢ -

 

   
 

 

 

 

 

RELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

“Veose let me 60 home ond die in peace,

 

GENERAL BACKGROUND INFORMATION:

A. State. in complete form, all names you have ever used er been known by including any and all aliases.

“Teery Oren

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
‘prison or FBI numbers ever assigned to you.

ate ZOOS _ Bb---~_ nd HAGAN

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES V NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and-answer the same questions.)

 

1. Court that imposed sanctions (if federal, give the district and division):

2. Case number:

 

3. Approximate date sanctions were imposed: _

 

 

4. Have the sanctions been lifted or otherwise satisfied? _YES. NO

Rev, 03/15
 

Case 4:20-cv-01731 Document 1’ Filed -on.0S/18/20 in. TXSD.. Page 5 of ByE< V xo

C. Has any court ever warned or notitied you that sanctions could be imposed

D. [fyvouransweris “yes,” give the following information for every lawsuitin which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

 

}. Court thatissued warning (if federal, give the district and division):

bo

Case number: __

Approximate date warning was issued:

eo

 

 

Executed on:

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

]. } declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. J understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.
3. [understand | must exhaust all available administrative remedies prior to filing this lawsuit.

4. J understand | am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury. .

J understand even if] am allowed to proceed without prepayment of costs, 1 am responsible for the entire
filing fee and costs assessed by the court, which shal] be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

La

Signed this NW day of Moy 2090

pete titn 2

(Day) (month) (vear)

 

 

ara ez oT
—#~ (Signature of Plaintiff)

WARNING: Plaintiffis advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15

a
ye 6 of 6

ptinge L Green Baa,

ESlle DOK
DRUM Bes
Hanisvillay KT1200

WEE apa BE ic cial i Lassa

     

‘
ay

ar

ol

peDerer Mec (Navid ) Pre dey)

USDistrict Vout Sather Det ch
Divison Youstary Texas WDO1

PO. Box 61010

United States Courts
Southern District of Texas
FILED

MAY 78 2929

David J. Bradley, Clerk of Court

OOP Ee AE EUAN GUT ade a afb aaa adppedeeeg gobo hoffe ad fof ght

 

Case s2f-ov.0179 Document 1. Filed on 05/18/2
